Citation Nr: 1138688	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-36 467	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of cat scratch fever.

2. Entitlement to service connection for residuals of dengue fever.

3. Entitlement to service connection for Guillain-Barre syndrome, with residual numbness and weakness of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1944 to May 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for cat scratch fever, dengue fever, and Guillain-Barre syndrome, with residual numbness and weakness of the left leg.  In July 2011, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  

The record reflects that as of April 2009 there was a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) which named the Fulton County Veterans Assistance Commission as his representative before VA.  By letter dated in August 2011, the Veteran was advised by the Board that this organization was not among those recognized by VA for the purpose of presentation and prosecution of Veterans' claims, and that he was considered to be without representation before VA.  The Board also provided the Veteran the opportunity to appoint a representative before proceeding with appellant review.  Thereafter, a VA Form 21-22 was submitted naming The American Legion as the Veteran's representative before VA.  

In September 2009, the American Legion, as the Veteran's representative, submitted a written brief presentation addressing the three issues currently on appeal, as well as raising new issues regarding the Veteran "leaving service with a broken nose and a severely deviated septum that he did not have at entry".  The representative requested that these issues be referred to the AOJ (Agency of Original Jurisdiction).  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against a finding that the Veteran has residuals of cat scratch fever related to his active military service or any incident therein.

2. The competent and probative evidence of record preponderates against a finding that the Veteran has residuals of dengue fever related to his active military service or any incident therein. 

3. The competent and probative evidence of record preponderates against a finding that the Veteran's Guillain-Barre syndrome, with residual numbness and weakness of the left leg, was related to his active military service or any incident therein.


CONCLUSIONS OF LAW

1. Residuals of cat scratch fever were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2. Residuals of dengue fever were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3. Guillain-Barre syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the September 2006, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to VA treatment records, the record reflects that the Veteran was apparently treated at the Iowa City VA Medical Center (VAMC) in 1988 for one week for the onset of his Guillain-Barre syndrome, and was then transferred to a Knoxville VA facility for six weeks for rehabilitation and additional treatment.  However, when the RO requested "outpatient treatment records" dated in 1988 for the Veteran, from the Knoxville VAMC, in January 2007 the Knoxville VAMC indicated that the Veteran was "not in our system".  Subsequently, the RO made another request to the Knoxville VAMC, requesting "all medical records" from 1988 for the Veteran.  In March 2007, the Knoxville VAMC responded that the Veteran was not in the system and there were no records available.  With regard to the treatment records from the Iowa City VAMC, the record reflects that RO requested "all records of treatment" for Guillain-Barre during 1988 for the Veteran.  Received in January 2007, were treatment records from the Iowa City VAMC - which included laboratory reports from July 1988 and unrelated treatment records dated in 1989.  

With regard to a VA examination, the Board notes that the Veteran underwent a VA examination in August 2007, which included a review of the claims folder and a history obtained from the Veteran.  In addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  However, with regard to the claim for service connection for cat scratch fever, the Board notes that while the VA examiner indicated the requested opinion could not be provided without resorting to speculation, as explained below, his report provides an explanation for his inability to provide a more definite opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board finds that no additional VA examination or opinion is warranted, as there is no indication that such action would render a different result or opinion, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327.  Therefore, the Board concludes that the Veteran was afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves Rodriguez v. Peake, supra.

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that in May 1944, the Veteran was treated for acute catarrhal fever.  Four days later he was well and was dismissed to duty.  In August 1944, he was treated for severe headaches, muscular aches, pain, and general malaise, and the diagnosis was "D.U. Dengue Fever".  Six days later, he was feeling much better and was sent back to duty.  The diagnosis was changed from "Du (Dengue)" to gastroenteritis.  His discharge examination in April 1946 was negative for any report of or finding of cat scratch fever, dengue fever, or Guillain-Barre syndrome.

Treatment records from the Coleman Clinic show that the Veteran was hospitalized (apparently at another facility) from July 11, 1988 to July 21, 1988 for treatment for Guillain-Barre syndrome.  On September 16, 1988, it was noted that the Veteran was home from Iowa on September 2, 1988, and the diagnosis was status post Guillain-Barre syndrome.  

A VA treatment record dated in January 1989 showed that the Veteran was seen for a hernia, and reported he was "here" for Guillain-Barre in the summer.  A VA discharge summary shows that the Veteran was hospitalized from February 1989 through March 1989, and his past medical history was noted to include history of Guillain-Barre over the past year.  It was noted that he had been hospitalized for seven weeks and treated with physical therapy, but did not need a ventilator and had no residual deficits from Guillain-Barre. 

Received from the Veteran in July 2006 was his formal claim (VA Form 21-526) for service connection in which he indicated that he was treated for cat fever in May 1944, for dengue fever in August 1944, and for Guillain-Barre syndrome in August 1988 at  the Iowa City VA hospital.  

In a statement dated in September 2006, a fellow service member, J.V.H., reported that he was with the Veteran in May 1944 when he was treated for cat fever at Camp Pendleton, and also in August 1944 when the Veteran was treated for dengue fever at  the battalion aide station on Guam Island.  

A treatment record from the Coleman Clinic, dated in April 2007, showed that the Veteran was seen for a history of Guillain-Barre syndrome which was causing his left leg to swing out.  His medical history included him having "Dingy" fever on Wake Island in Guam, "cat fever" in Guam, and Guillain-Barre syndrome in 1988.

On VA examination in August 2007, the Veteran reported having cat scratch fever in May 1944, and recalled being admitted to a base hospital with fever, chills, and muscle aches, but did not recall having lymphadenopathy.  The examiner indicated that there were no STRs regarding cat scratch fever, but acknowledged that the Veteran had a buddy statement regarding this.  With regard to dengue fever, the Veteran reported he was treated in August 1944 for dengue fever and that it took six months until he felt back to normal.  Finally, he reported that his Guillain-Barre had an onset in 1988 and he had progressive numbness starting in his feet and working its way up and he was admitted to a VA facility in Iowa City for one week and was then transferred to a Knoxville VA facility for six weeks.  The Veteran reported he was numb up to neck level, and did not have to be on a ventilator.  He reported that when he got to Knoxville he could not walk, but by the end of six weeks he could walk but was still weak.  He did not recall any antecedent vaccination, trauma, injury, or infection.  He reported that his left leg had been weak since then and swings out when he walks, and that there had been progression of his leg weakness in the last five years.  

Further, on the VA examination in August 2007, the diagnoses included history of dengue fever, resolved; history of cat scratch fever, resolved; and Guillain-Barre syndrome with residual numbness and weakness of the left leg with altered gait.  The examiner indicated that cat scratch fever is an acute infectious illness characterized by regional lymphadenopathy and that the infectious agent is usually contracted from an infected cat, but that the Veteran's STRs showed no record of this illness.  The examiner noted that the Veteran did have a buddy statement regarding his treatment for this condition, but also noted that the Veteran had no sequelae of this disease and did not recall the typical history of a cat bite with swollen lymph nodes.  The examiner concluded that she could not resolve this question without resorting to mere speculation.  The examiner also noted that dengue fever is an acute infectious illness caused by the Flavivirus, and that the Veteran's recollection of his symptoms were fairly classic for dengue fever - including severe muscle aches, headaches, and fever.  The examiner noted that the Veteran's STRs showed evaluation and diagnosis of dengue fever, and concluded that the Veteran's history of dengue fever was related to his military service, but also noted that there was no record of any sequelae from this condition.  Finally, the examiner indicated that Guillain-Barre syndrome is an "acute immune medicated neurologic condition, typified by ascending paralysis and areflexia", and found that the Veteran's symptoms were consistent with this and that his claims folder showed a record of this diagnosis and sequelae of persistent leg weakness, numbness, and altered gait.  The examiner indicated that Guillain-Barre syndrome frequently followed an infectious illness (most commonly an infection with Campylobacter jejuni) with a two week lapse between the infection and onset of symptoms being common, and that Guillain-Barre can also follow injury or trauma.  The VA examiner then opined that the Veteran's prior history of dengue fever 44 years prior was not related to his subsequent Guillain-Barre syndrome.  

In July 2011, the Veteran testified that the doctors at the Iowa City VAMC told him that his cat scratch fever and dengue fever could have caused his Guillain-Barre, but indicated that the doctors would not say that it did and would not say that it did not.  

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board does recognize that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran essentially contends that he was treated for cat scratch fever and dengue fever in service, and that as a result of those illnesses, he subsequently developed Guillain-Barre syndrome in 1988.  With regard to the first two claims, the Board finds that there is no competent evidence of any current residuals of either cat scratch fever or dengue fever.  Although the Veteran was treated for both illnesses during service, there has been no current residual or related disability shown.  Brammer v. Derwinski, supra.  The Board also notes that while the Veteran was initially diagnosed with and treated for dengue fever in service, days later the diagnosis was changed to gastroenteritis.  Thus, what is missing from the record is competent evidence showing that the Veteran has residuals of cat scratch fever and/or dengue fever, related to active service.  38 C.F.R. § 3.303.  In that regard, the Veteran has submitted no competent medical evidence to support such a nexus.  The only medical evidence addressing a potential nexus is the VA examination report dated in 2007.  

With regard to cat scratch fever, in 2007, the VA examiner indicated that STRs showed no record of cat scratch fever (although, the Board notes, STRs do show treatment for catarrhal fever in May 1944), but also found that the Veteran had no sequelae from cat scratch fever of this disease and concluded that the question of whether a history of cat scratch fever was related to service could not be answered without resorting to mere speculation.  Although there is, in effect, no probative medical opinion regarding residuals of cat scratch fever from the 2007 examination, the Board notes that the examiner reviewed the claims folder, obtained a history from the Veteran, and provided a rationale for being unable to render an opinion with resorting to speculation.  Thus, this opinion is adequate, such that another is not necessary.  See Nieves-Rodriguez v. Peake, supra; see also, Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Here, the examiner explained that the Veteran's STRs showed no evidence of cat scratch fever although he acknowledged the fellow service member's recollection; that the Veteran had no sequelae of the disease; and that the Veteran did not recall the typical history of cat bite with swollen lymph nodes.  Therefore, the clearly explained the basis for the opinion.  Thus, the Board is left with the conclusion, as stated above, that what is missing in this matter is competent medical evidence showing that the Veteran has current residuals of cat scratch fever that might be related to service.

With regard to dengue fever, in 2007 the VA examiner, after reviewing the claims folder and interviewing the Veteran, concluded that his history of dengue fever was related to his military service, but also noted that there was no record of any sequelae from this condition.  The Veteran has submitted no competent medical evidence to the contrary.  

Full consideration has been given to the Veteran's own assertions that he has residual disability from cat scratch fever and from dengue fever, however, he is a layperson, and as such he has no competence to render a medical opinion on diagnosis or etiology of a condition.  Espiritu v. Derwinski, supra.  Lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  If the Veteran had any ongoing complaints or symptoms from service to the present, he would certainly be competent to report those symptoms.  However, the Veteran has not contended any ongoing symptoms; rather, he has essentially indicated that he did not experience any post-service symptoms related to cat scratch fever or dengue fever until 1988, when he developed numbness, which was eventually diagnosed as Guillain-Barre syndrome.  Additionally, the Board does not find that a residual disability resulting from either cat scratch fever or dengue fever, as contrasted with symptoms, is subject to lay diagnosis.  The Board finds no basis for concluding that a lay person would be capable of discerning what disorder his complaints or symptoms represented, in the absence of specialized training, which the Veteran in this case has not established.  Espiritu, supra.  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is inapplicable.

With regard to the claim for service connection for Guillain-Barre syndrome, the Board notes that there is evidence of a current disability.  Although the Veteran was apparently treated for Guillain-Barre syndrome in 1988, which subsequently resolved, except for residual numbness and weakness of the left leg, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

STRs, however, show no report or finding of Guillain-Barre syndrome, but do show treatment for dengue fever.  In order to address the question of whether the Veteran's Guillain-Barre syndrome might be related to service or to the dengue fever treated in service, the RO obtained a VA examination.  In 2007, the VA examiner provided an opinion, with supporting rationale, that the Veteran's history of dengue fever in service, 44 years prior, was not related to the subsequent Guillain-Barre syndrome.  Thus, the Board concludes that the VA examiner's opinion in 2007 is probative and persuasive, and, in addition, the Veteran has submitted no other competent medical evidence to the contrary.  

The Board acknowledges the Veteran's contentions and forthright testimony that his Guillain-Barre syndrome, for which he was treated in 1988, was related to the dengue fever for which he was treated in 1944 in service.  While it is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the diagnostic and nexus aspects as to the remote onset of a neurological disorder such as Guillain-Barre syndrome clearly require the expertise of a medical professional, and are not susceptible of lay determination; rather, there must be a medical opinion as to the causation and/or etiology of such a disorder.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Espiritu v. Derwinski; Jandreau v. Nicholson; Buchanan v. Nicholson, supra.  

Based upon the foregoing and the lack of competent medical evidence of any residual disability from either cat scratch fever or dengue fever, or of a relationship between the Veteran's Guillain-Barre syndrome and his active service, the Board concludes that the Veteran is not entitled to service connection for those conditions.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for cat scratch fever, dengue fever, and Guillain-Barre syndrome, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cat scratch fever is denied.

Service connection for dengue fever is denied.

Service connection for Guillain-Barre syndrome, with residual numbness and weakness of the left leg is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


